FILED
                                                                                               7/9/2020
                                                                                     Clerk, U.S. District & Bankruptcy
                                                                                     Court for the District of Columbia
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

CONSUELO JORDAN,                              )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       Civil Action No. 20-1632 (UNA)
                                              )
SHEILA STOKES et al.,                         )
                                              )
                Defendants.                   )


                                  MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff’s pro se complaint, ECF

No. 1, and application for leave to proceed in forma pauperis, ECF No. 2. The Court will grant

the in forma pauperis application and dismiss the case because the complaint fails to meet the

minimal pleading requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

       Complaints filed by pro se litigants are held to less stringent standards than those applied

to formal pleadings drafted by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Still,

pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F.

Supp. 237,239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a

complaint contain a short and plain statement of the grounds upon which the Court's jurisdiction

depends, a short and plain statement of the claim showing that the pleader is entitled to relief,

and a demand for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). This standard

aims to give fair notice to each defendant of the claims being asserted sufficiently to prepare a

responsive answer, mount an adequate defense, and determine whether the doctrine of res

judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). It also assists the court

in determining whether it has jurisdiction over the subject matter.



                                                  1
       Plaintiff is a District of Columbia resident who has sued four District of Columbia

employees, utilizing a form “Complaint for a Civil Case.” The complaint, seeking “a total

amount of 138 million for an assault, lost pay,” id. ¶ IV, is fraught with problems. First, the

caption of the complaint lists Consuelo Jordan and Carolyn E. Jordan as plaintiffs, but Carolyn

Jordan has neither signed the complaint nor filed a motion to proceed in forma pauperis, and a

pro se party like Consuelo Jordan cannot prosecute the claim of any other individual. See 28

U.S.C. § 1654 (“In all courts of the United States the parties may plead and conduct their own

cases personally or by counsel[.]”). Second, the complaint contains Consuelo Jordan’s

typewritten name but not her signature and certification pursuant to Rule 11 of the Federal Rules

of Civil Procedure. See Compl. ¶ V (Certification and Closing). Adding to the confusion is the

typewritten completion of both parts of the Certification and Closing section, designated “For

Parties Without an Attorney” and “For Attorneys.” The latter contains the name of Karl W.

Carter, Jr., “Attorney of Law.” It is reasonably safe to conclude from the lack of Carter’s

signature and the listing of his bar number and e-mail address as “Unknown” that Carter did not

complete that section and is not representing Plaintiff in this matter. Third, the section for

providing the “Basis for Jurisdiction,” Compl. ¶ II, is completely blank, and diversity appears

lacking here. Fourth, the “Statement of Claim,” id. ¶ III, consists of a rambling narrative but no

discernible allegations of fact to notify each defendant of the claim(s) being asserted. Such

“rambling, disjointed, incoherent” and “confusing” assertions “patently fail [Rule 8(a)’s]

standard[.]” Jiggetts v. D.C., 319 F.R.D. 408, 413 (D.D.C. 2017), aff’d sub nom. Cooper v. D.C.,

No. 17-7021, 2017 WL 5664737 (D.C. Cir. Nov. 1, 2017).




                                                  2
      Therefore, this case will be dismissed. A separate order accompanies this Memorandum

Opinion.

                                                /s/
                                                JAMES E. BOASBERG
                                                United States District Judge

DATE: July 9, 2020




                                            3